Title: From Thomas Jefferson to Joseph Yznardi, Jr., 7 September 1793
From: Jefferson, Thomas
To: Yznardi, Joseph, Jr.



Sir
Philadelphia Sep. 7. 1793.
 
I have duly received your favor of Aug. 25. from Boston, and am sensible of the candor of your proposition on the subject of Algiers: but our matters with them have been for some short time past in a train of settlement, the result of which however is yet unknown, and uncertain.
Captn. Roger Robbins arrived here about the middle of last month. I knew he had been detained several days at Algeziras, but I have not learnt from him the particulars.
I shall be obliged to you for a pipe of good dry Sherry, ready for drinking, such as you have perhaps seen at the house of Messrs. Viar and Jaudenes, and as you I think informed me was of the quality frequently sent to London.
Having nothing at this moment for Madrid, I have only to add my wishes for a good voyage, & assurances of the regard with which I am Sir Your most obedt. servt

Th: Jefferson

P.S. The wine to be sent to Richmond in Virginia.
